Citation Nr: 1702948	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a dental disorder for compensation purposes.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a fractured nose.

4.  Entitlement to an increased initial rating for a chin scar, currently evaluated as noncompensable prior to February 19, 2016, and 30 percent disabling as of and since February 19, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that the Agency of Original Jurisdiction (AOJ) previously considered and denied a claim for service connection for a dental disorder in August 1986 and October 2001 decisions.  However, the Veteran's service treatment records have been associated with the claims file since the October 2001 decision.  These records include documents that are relevant to the Veteran's claim, including his dental records and records pertaining to a laceration of the chin.  Therefore, 38 C.F.R. § 3.156(c) applies and the claim for service connection for a dental disorder will be reconsidered on the merits.  38 C.F.R. § 3.156(c) (noting that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).
The Board further notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Review of the file reveals, however, that the AOJ (i.e., Veterans Benefits Administration) has only adjudicated the issue of entitlement to service connection for a dental disorder for VA compensation purposes.  Thus, the claim for outpatient dental treatment is referred to the AOJ (which, in this case, is Veterans Health Administration) for appropriate action. 

In addition, the Board notes that additional evidence has been received since the AOJ's most recent June 2015 Supplemental Statement of the Case.  Additional VA treatment records were obtained; however, these records are cumulative or irrelevant to the claims herein decided.  Therefore, a waiver of AOJ review is not required for these records.  38 C.F.R. § 20.1304(c) (2016).  In addition, a VA examination for scars was conducted in April 2016; however, the AOJ reviewed this evidence, readjudicated the claim, and issued a May 2016 rating decision, which increased the evaluation to 30 percent.  Because the AOJ reviewed this evidence and readjudicated the claim, a waiver is not required.  Id.  In October 2016, the Veteran also submitted private medical records along with a waiver of initial review by the AOJ.  

As noted above, in a May 2016 rating decision, the RO increased the evaluation for the Veteran's chin scar to 30 percent effective February 19, 2016.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.



FINDINGS OF FACT

1.  The Veteran's hemorrhoids did not manifest during active service nor is there any indication that his hemorrhoids are causally related to his active service.

2.  Under the laws administered by VA, the Veteran does not have a current dental disorder for which VA disability compensation is payable.

3.  The Veteran's service-connected residuals of a nose fracture has been assigned a 10 percent evaluation throughout the appeal period, which is the maximum rating authorized under the relevant Diagnostic Code.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.

4.  Throughout the appellate period, the Veteran's chin scar was not painful or unstable and did not manifest in a characteristic of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a dental condition for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 4.150, 17.161 (2016).

3.  The criteria for an initial rating in excess of 10 percent for residuals of a nose fracture have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.31, 4.97, Diagnostic Code 6502 (2016).

4.  The criteria for an initial compensable rating prior to February 19, 2016, and a rating in excess of 30 percent from February 19, 2016, for a chin scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.118, Diagnostic Code 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his or her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 
With respect to the increased rating claims, the Veteran is challenging the initial evaluation assigned following the grant of service connection for residuals of a fractured nose and chin scar.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to these issues.

With respect to the service connection claims, the notice requirements were met in this case by a December 2010 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in February 2012.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran was not provided with a VA examination in conjunction with his hemorrhoids claim.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As explained below, the evidence does not indicate that the Veteran's hemorrhoids or the persistent or recurrent symptoms of hemorrhoids may be associated with his service.  See McLendon, 20 Vet.App. at 83 (holding that the third prong of § 3.159(c)(4)(i)(C), which requires that the evidence of record "indicates" that "the claimed disability or symptoms may be associated with the established event," establishes "a low threshold"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir.2010) (rejecting that medical examinations are "virtually automatically" provided and concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Accordingly, the Board finds that a VA examination is not warranted.

With respect to the claim for service connection for a dental disorder, the Veteran was afforded a VA examination in January 2014.  The examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that the VA medical opinion, along with the other evidence of record, is adequate to make a determination on this claim. 

With respect to the increased rating claims, VA examinations were conducted in February 2011, January 2014, April 2015, and April 2016.  The Board finds that the VA examinations are adequate to decide the issues because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disabilities under the rating criteria.  In addition, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected residuals of a fracture nose and chin scar since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182   (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).   As such, remand for additional examinations are not required.

In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016.  The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


A.  Hemorrhoids

The Veteran asserts that his hemorrhoids began during service and that he has had problems with them ever since.  During the August 2016 hearing, he testified that he began having issues with hemorrhoids during service after having sea rations for two weeks while in the field.  See Bd. Hrg. Tr. at 4.  He stated, "And so I didn't go to the restroom for almost like three days, and I noticed that my stomach was ... hard as a rock.  So, uh, I had to basically force myself to go to ... the restroom out in the woods.  And, um, after that, that's when the, uh, bleedings, you know, started and so forth and so on, because it wouldn't hardly come out."  Id.  He stated that he did not seek treatment in service or for many years after service because it was embarrassing.  Id. at 4-5.  He indicated that he eventually found out he had hemorrhoids after undergoing a colonoscopy to check for cancer.  Id. at 6.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to hemorrhoids.  He was discharged from service in September 1982.

In September 1985, the Veteran first filed a claim of service connection for residuals of a hernia, residuals of a head injury, residuals of nose injury, and residuals of dental trauma.  

The report of a November 1985 VA examination indicates that the Veteran's digestive system was normal.  There was no mention of hemorrhoids or rectal bleeding and a rectal examination was not conducted.  

In March 1990, the Veteran filed a claim for an increased rating for his service-connected deviated nasal septum.

In May 2001, the Veteran filed a request to reopen a claim of service connection for a dental condition.

In a May 2008 letter, Dr. P.W. (initials used to protect privacy) indicated that the Veteran had a history of rectal bleeding manifested by seeing blood streaks on the toilet paper.  It was noted that he apparently had similar problems many years ago, but it resolved and he was never investigated.  In June 2008, the Veteran had a colonoscopy.  It was noted that internal hemorrhoids were observed upon withdrawal of the scope.  In a June 2008 letter, Dr. P.W. indicated that there was no evidence of any colonic neoplasia or inflammatory disease and that it seemed most likely that the occasional blood streaking on the toilet paper was coming from internal hemorrhoids.  A high-fiber diet and fiber supplements were recommended.  

In November 2010, the Veteran filed a claim of service connection for hemorrhoids.

In an August 2012 statement from a VA physician, it was noted that the Veteran complained of hemorrhoids, which he stated began in 1979.  On examination, it was noted that he had external and internal hemorrhoids.  It was recommended that he take fiber and that if symptoms persisted he would need surgery.  

VA treatment records dated since August 2012 indicate that the Veteran had internal and external hemorrhoids without mention of complication.

In this case, the Veteran's testimony and Dr. P.W.'s May 2008 letter indicate that the he had an episode of rectal bleeding during service.  However, the Board finds that the most probative evidence weighs against a findings that the Veteran had a chronic disability manifested by rectal bleeding or hemorrhoids during or following his separation from service.  In May 2008, the Veteran reported that the symptoms resolved and were never investigated, which conflicts with his more recent statements that he has had ongoing problems with hemorrhoids since service.  The following evidence also tends to support that the symptoms he had during service resolved:  1) the November 1985 VA examination, which did not indicate that the Veteran had any complaints of rectal bleeding and noted that his digestive system was normal; 2) the failure to claim rectal bleeding or hemorrhoids when he filed claims for benefits in September 1985, March 1990, and May 2001; 3) the first medical record documenting hemorrhoids is dated in June 2008; and 4) the first time he reported having rectal bleeding to a physician, prior to filing a claim for benefits, he indicated that he had had these symptoms in the past and that they resolved.  Based on the foregoing, the Board finds that the Veteran's statements made to Dr. P.W. in May 2008, are more probative than his more recent statements.

The Board has considered the lay evidence of record.  As noted above, the Veteran has contended that his hemorrhoids began during service and that he has had hemorrhoids ever since.  The Veteran is competent to describe what he has observed regarding his symptomatology, including constipation and rectal bleeding upon elimination.  However, he is not competent to attribute his current hemorrhoids to an incident in service that occurred many years ago.  This particular inquiry is within the province of training medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran's current hemorrhoids were incurred in or aggravated by service.  Rather, the first complaints and objective evidence of hemorrhoids was in 2008, which was approximately 26 years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
	
Given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for hemorrhoids must be denied. 


B.  Dental Disorder

The Veteran asserts that he sustained dental trauma when he his head hit the rim of a vehicle during service.  See Bd. Hrg. Tr. at 15.  During the Board hearing, he stated that he sustained a cut from his chin to his gum, which resulted in teeth sensitivity.  Id. at 15-16.  He has also claimed that the injury resulted in fractured teeth.  See October 2010 claim. 

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability.  As noted above, the issue of entitlement to dental treatment has been referred to the AOJ for further consideration.  See 38 C.F.R. § 3.381(a). 

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

The Veteran's service treatment records indicate that he sustained a laceration to the chin when an Armored Personnel cover fell on his head in November 1979.  It was noted that he had a slight abrasion to the gum area below the front two teeth and a slight abrasion to the inside of the lower lip.  It was specifically noted that he did not have any dental damage or trauma.  

The Veteran's service dental treatment records only show treatment for carious teeth.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  As noted previously, a claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the AOJ for appropriate action.

The report of a November 1985 VA examination indicates that the Veteran reported that he sustained a through and through laceration and that his teeth were painful when chewing.  X-rays showed no apparent pathology except slightly widened distolinguals.  

The report of a January 2014 VA examination notes that the Veteran sustained a facial abrasion during service in November 1979.  The examiner noted that the claims file clearly indicated that there was no dental trauma received and no dental fractures/chipping/adverse effects.  On physical examination, the Veteran had a small, thin, horizontal scar approximately 15 millimeters long on his chin.  The scar was not painful and/or unstable and was not greater than 39 square centimeters.  Panographic/intraoral imaging showed no adverse sequelae to dentition resulting from the in-service injury.  

The Board notes that the Veteran is competent to report that he has sensitivity in his teeth; however, his in-service treatment records do not show any dental trauma or condition resulting from the in-service injury.  The Board finds the contemporaneous service records more probative than the Veteran's recollection of events that occurred over 37 years ago.  

In this case, the Veteran has failed to present competent evidence of a compensable dental condition.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.


A.  Residuals of a Fractured Nose

The Veteran's residuals of a fractured nose has been evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6502.  

Under Diagnostic Code 6502, deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is the maximum schedular rating for deviation of nasal septum under Diagnostic Code 6502.

The Veteran sustained a fractured nose when he was struck by an elbow during service in 1979.

The report of a February 2011 VA examination notes that the Veteran underwent reconstruction of his nose following the injury.  A nasal endoscopy showed a small septal perforation about the midway, and a small polyp in the middle meatus on the right.  The left middle meatus had larger polyps, but were not totally obstructing the nasal passages.  The polyps were only partially obstructing on the left and the right was relatively patent.  He also had an adhesion of the septum of the inferior turbinate on the left.  The examiner indicated that he had about a 50 percent obstruction bilaterally.  

The report of an April 2015 VA examination indicates that the Veteran had chronic sinusitis, a deviated nasal septum, and nasal polyps.  It was noted that the Veteran had septorhinoplasty in 1985 and that his symptoms improved.  In 2012, he underwent bilateral maxillary antroscopy and anterior ethmoidectomy.  On examination, it was noted that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, but not complete obstruction on one side.  The examiner also noted that there was permanent hypertrophy of the nasal turbinates and nasal polyps.  The examiner's impression of a CT scan was that the Veteran had pansinusitis with obstruction of bilateral osteomeatal units raising possibility of polyposis.  The examiner also noted that the September 2012 endoscopic surgery pathology report showed findings consistent with sinonasal inflammatory/allergic polyps.  The examiner opined that the Veteran's sinus and nose condition did not impact his ability to work.  

During the Board hearing, the Veteran's representative noted that the Veteran was receiving the maximum schedular rating and raised the issue of extraschedular consideration.  See Bd. Hrg. Tr. at 20.  The Board will address whether referral for extraschedular consideration is warranted below in this decision.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section provides a basis upon which to assign a higher schedular disability rating for residuals of a fractured nose.  

B.  Chin Scar

The Veteran's chin scar has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800, for rating scars or disfigurement of the head, face, or neck.  A noncompensable rating has been assigned from October 29, 2010, to February 18, 2016, and a 30 percent rating has been assigned from February 19, 2016.  During the Board hearing, the Veteran's representative contended that the Veteran was entitled to a 50 percent rating for the chin scar and that staged ratings were not warranted.  In other words, he contends that that an increased 50 percent rating should be awarded from the effective date of service connection or, in the alternative, that the existing 30 percent rating should be effective from the date of service connection, October 29, 2010.  

Under Diagnostic Code 7800, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows:  Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note I.

During service, in November 1979, the Veteran sustained a laceration to his chin when a vehicle cover fell on his head.  The laceration was 10 millimeters in length; the wound was closed with two stiches.

The report of a February 2011 VA examination indicates that the laceration was well healed.

The report of a January 2014 VA examination indicates that the Veteran's scar was not painful and/or unstable and did not measure greater than 39 square centimeters (6 square inches).

The report of an April 2015 VA examination indicates that the Veteran's chin scar measured 1.5 centimeters long and 0.1 centimeters wide.  The scar was not painful or unstable.  The scar was not elevated or depressed; there was no adherence to underlying tissue or missing underlying soft tissue.  There was no abnormal pigmentation or texture and the scar did not result in gross distortion or asymmetry of facial features or visible palpable tissue loss.  The scar did not result in limitation of function or any other symptoms.  

The report of an April 2016 VA examination indicates that the Veteran's chin scar measured 2 centimeters long and 0.2 centimeters wide and was well healed.  The Veteran stated that he had no complaints regarding his facial scar.  The scar was not painful or unstable.  The scar was not elevated or depressed; there was no adherence to underlying tissue or missing underlying soft tissue.  There was no abnormal pigmentation or texture and no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar also did not result in any limitation of function.  

In this case, the evidence indicates that the Veteran's chin scar does not have any of the eight characteristics of disfigurement under Diagnostic Code 7800, Note (1).  As noted above, the scar does not measure 13 or more centimeters in length and is less than 0.6 centimeters wide.  The scar is not elevated or depressed, not adherent to underlying tissue, and not hypo- or hyper-pigmented.  The skin texture is not abnormal and there is no underlying soft tissue missing or indurated and inflexible skin in an area exceeding 39 square centimeters.  Thus, the Veteran's scar does not warrant a compensable rating under Diagnostic Code 7800 at any time throughout the appeal period.  

The Board acknowledges that the RO increased the Veteran's disability rating to 30 percent, effective February 19, 2016, finding "visible or palpable tissue loss and either gross distortion or asymmetry of the[ ]chin," based upon what appears to be its reading of the April 2016 VA examination report.  The Board notes that that report, in fact, found no gross distortion or asymmetry of facial features or visible or
palpable tissue loss.  Nevertheless, the correctness of the assigned 30 percent disability rating is not presently before the Board.  Rather the question is whether any increase in disability rating is warranted.  See Murphy v. Shinseki, 26 Vet. App. 510, 513-14 (2014) (holding that the Board cannot "revisit" issues decided in the claimant's favor that resulted in the payment of disability compensation).

The Board has also considered other potentially applicable diagnostic codes, but does not find any that assist the Veteran in this case.  Diagnostic Codes 7801 and 7802 pertain to burn scars and are not applicable.  See 38 C.F.R. § 4.118.  As the Veteran's scar is not unstable or painful, a compensable rating is not warranted under Diagnostic Code 7804.  Id.  Finally, the evidence does not indicate that the Veteran's scar results in any other disabling effects.  Therefore, Diagnostic Code 7805 is not relevant.  Id.

Based on the foregoing, the Board finds that the Veteran's chin scar does not warrant a compensable rating prior to February 19, 2016, nor a rating is excess of 30 percent since that date.  Therefore, the Veteran's claim must be denied.


C.  Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Regarding the Veteran's residuals of a chin scar, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, which include the existence of a small scar under on his chin.  As discussed above, there are higher ratings available under the diagnostic criteria, but the Veteran's disability is not productive of such manifestations.

Regarding the residuals of a fractured nose, the Veteran has raised the issue of extraschedular consideration; however, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's residuals of a fractured nose primarily involve obstruction of the nasal passages, which is reflected in the 10 percent rating.  During the Board hearing, the Veteran pointed out that he has had several surgeries to reconstruct and clear out his nose, including a surgery in the 1980s and in 2012.  The Board finds, however, that these surgeries do not rise to the level of "frequent periods of hospitalization."  Furthermore, the Veteran testified that the nasal disorder has not impacted his ability to work.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for hemorrhoids is denied.

Service connection for a dental disorder for purposes of compensation is denied.

An initial rating in excess of 10 percent for residuals of a fractured nose is denied.

An initial compensable rating prior to February 19, 2016, and a rating in excess of 30 percent from February 19, 2016, for a chin scar is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


